Title: To George Washington from Anna Young, 6 November 1798
From: Young, Anna
To: Washington, George



Respected Sir
Norwich Port [Conn.] Novr 6th 1798

You will no Doubt Think odd that I should presume To Write to You but When I let You know my Situation I hope you will Excuse me I shall Endeavour To State the Matter Intelligible as I am

capable of You know Sir that there was a Resolve of Congress that if An Officer Or Soldier Died in the Continental Service their Widow Or Orphan Children Should be Entitled to Seven Years Half pay And My Father Col. John Durkee Died In Service My Mother was His Executor and Went On To Hartford and Settled His accounts There then Employed Capt. Benjn Durkee to go on and Settle His account With the Continent and He Did and Came Back and petitiond the General Assembly of the State of Connecticut and Got a Grant for the Half pay My Mothers Death Happened about this time and Before We Had time to Get them there Came an Order from John Pierce Pay Master General to the Treasurer of Connecticut to Stop The half pay till there was an account Settled that Capt. Benjn Durkee had By Fraud recovered of him the Sum 408 Dol.⟨82⟩ I wrote on to Governor Trumbull then A Member of Congress About It I recieved A Letter from him that if I Administered On My Mothers Estate I might recover But Some People told Me that if I Did that I Should be Liable to pay all the Debts that My Father owed Which Was very Great in Consequence of his being in Co-Partnership and his Partners failing all Came on him and the Debts Being Contracted as long ago as the year 1762 that the principal & Interest was a great Deal more than the half pay & My Brothers Not Wishing to assist me in doing any thing about it it has Lain along till this and my Brothers are since Dead and I the only Heir and under Very Necessitous Circumstances Not able to see a Lawyer and if Should they have Such a faculty of protracting Buisness that I fear they Would get the Whole [.] Now Sir if you will be kind enough to Let me know Your Opinion about it if by paying out of it what was Obtained by fraud and as the Administrator on my Mothers Estate has Settled it and Done Nothing about it if I Should apply if you Think that Congress Will not Grant it to Me I am not able to Be att any Expence about it My Husband being a poor Man & A Large Family & he in not a Very good State of Health I have Unbeknown to him Wrote to You as I have been Confused by asking Men of knowledge Here some Saying one Way some another & the Great Esteem My Father always Expressed of Your be so Great a Friend to Justice and thinking that You Could tell Whether Or [not] there Was any Chance for me Induced me to petition you for your opinion if you Should Want any more than my Word who are unbeknow to You I can get it from Govr Trumbull Or Benjn Huntington Esqr. Your Compliance

Will [be] Looked upon as a E[s]pecial Favor from her whou wishes You Every Blessing am Sir with the Greatest respect Your Friend

Anna Young

